Citation Nr: 1413960	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether the termination of VA compensation benefits between December 27, 2001, and May 11, 2006, due to the Veteran's status as a fugitive felon was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 administrative determination of the RO that, in pertinent part, found that the Veteran was a fugitive felon during the period between December 27, 2001, and May 11, 2006, and terminated VA compensation benefits.  The Veteran timely appealed.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In April 2006, VA notified the Veteran that he was the subject of an outstanding warrant issued by the Mohave County Sheriff's Office on August 14, 1987.  

2.  The Veteran was not aware of the warrant issued by the Mohave County Sheriff's Office prior to late April 2006. 

3.  The Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense; and was not violating a condition of probation or parole imposed for commission of a felony. 



CONCLUSION OF LAW

The Veteran was not a fugitive felon from December 27, 2001, to May 11, 2006; and the termination of VA compensation benefits due to a fugitive felon match was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).   Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a Veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid, or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002). 

VA's Office of General Counsel has noted that the fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving supplemental security insurance from the Social Security Administration (SSA) and food stamps from the U.S. Department of Agriculture.  VAOPGCPREC 7-2002 (December 3, 2002).  Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A). 

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) (2013). 

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3). 

The Mohave County Sheriff's Office, located in Kingman, Arizona, issued a warrant for the Veteran's arrest on August 14, 1987.  Information received by VA in April 2006 indicated that the warrant was issued in response to an offense described as "obstructing justice."

In April 2006, VA notified the Veteran of the prohibition of payment of VA compensation benefits to a Veteran who is a fugitive felon; and advised that no action would be taken to adjust his VA compensation benefits for a period of at least 60 days, so as to provide an opportunity for the Veteran to take action to "clear the warrant."

A case summary from the Arizona Supreme Court indicates that the Veteran made an initial appearance on May 11, 2006, and the warrant was quashed that date.  A case management hearing was held by telephone on June 5, 2006.  

In July 2006, VA terminated the Veteran's compensation benefits between December 27, 2001 (the date of the law), and May 11, 2006, due to the Veteran's status as a fugitive felon during that period. 

In August 2006, the Veteran stated that he did not receive a notice of any kind concerning the warrant.  He also indicated that he could not recall the incident charged; but that he had requested a "booking picture," and much to his surprise, it was him.  The Veteran stated that he and his wife had separated, and that he always used his parents' address as his mailing address.  He indicated that his parents lived in La Puente, California, for over 30 years; and had moved to Phenlan, California, in the fall of 1987.  The Veteran stated that if a notice of the warrant was sent, he surely would have received it; and that he was not fleeing, because he did not know about the warrant.

The Veteran's mother submitted a statement in August 2006, indicating that the Veteran had lived with his parents most of the time since the move from La Pluente in the fall of 1987; and that a change of address was submitted to the U.S. Postal Service.  The Veteran's mother also indicated that the new owner of their previous house had agreed to put their new address on mail, and to forward mail to them.  The Veteran's mother indicated that the Veteran had received summons for jury duty, letters about state and federal taxes, and notices about car licenses and other mail; but that he never received correspondence of any kind about a warrant.  She contended that, if the Veteran would have known about the warrant, he would have taken care of it.

In November 2008, the RO's Committee on Waivers and Compromises determined that an overpayment was created when the Veteran received compensation after eligibility no longer existed, and that a financial hardship does exist; and that collection of the debt would be against equity and good conscience.  The Board notes that a waiver of the recovery of the debt was granted; and that there was no finding of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the indebtedness.

Here, the Board has considered the evidence of record and finds that the Veteran was not a fugitive felon as defined by 38 C.F.R. § 3.665(n)(2) for the period between the warrant's issue on August 14, 1987, and its quash on May 11, 2006.  The Board finds the Veteran's statements credible that he was unaware of the outstanding warrant until late April 2006, when he was notified by VA.  Records show that the Veteran then made an initial court appearance in May 2006, and the warrant was quashed; and that case management continued in June 2006.  As the Veteran was not aware a warrant had been issued, there is no basis to find that the Veteran was fleeing to avoid prosecution.  In addition, while the Veteran has submitted a plea to the offense, the record does not establish that the warrant as issued constituted a violation of a condition of probation or parole.  

For the foregoing reasons, the Board concludes that the Veteran may not be considered to have been a fugitive felon during the time period between December 27, 2001 (the date of the law), and May 11, 2006; and the termination of VA compensation benefits due to a fugitive felon match was improper. 


ORDER

The termination of VA compensation benefits between December 27, 2001, and May 11, 2006, due to the Veteran's status as a fugitive felon was not proper.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


